DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Response to Election/Restriction filed on 1/26/2021 is acknowledged.
3.	Claim filed on 3/29/2021 is acknowledged.
4.	Claims 2, 4-8, 10, 11, 13, 16, 19, 21, 22, 27-33, 35 and 38-41 have been cancelled.
5.	New claims 42-44 have been added.
6.	Claims 1, 3, 9, 12, 14, 15, 17, 18, 20, 23-26, 34, 36, 37 and 42-44 are pending in this application.  
7.	Applicant’s election without traverse of Group 1 (claims 1-3, 9, 12, 14, 15, 17, 18, 20 and 23-26) and election without traverse of compound 1 Hy-H[Aib]EGSFTSEL ATILDEQAARDFIAWLIAHKITD-OH as species of GLP-1/GLP-2 dual agonist or pharmaceutically acceptable salt thereof in the reply filed on 1/26/2021 is acknowledged.  The requirement is made Final in this office action.
Group 1 is drawn to a GLP-1/GLP-2 dual agonist represented by the formula: R1-X*-U-R2, wherein: R1 is hydrogen (Hy), C1-4 alkyl, acetyl, formyl, benzoyl or trifluoroacetyl; R2 is NH2 or OH; X* is a peptide of formula I: H-X2-EG-X5-F-X7-X8-E-X10-X11-TIL-X15-X16-X17-A-X19-X20-X21-FI-X24-WL-X27-X28-X29-KIT-X33 (1) (SEQ ID NO: 3), wherein: X2 is Aib; X5 is S or T; X7 is S or T; X8 is S or D; X10 is L; X11 is A or S; X15 is D or E; X16 is E or G; X17 is Q or K; X19 is A or S; X20 is R; X21 is D or E; X24 is A, N or S; X27 is I, Y, Q or K; X28 is A, E, H, Y, or L; X29 is H, Y or Q; X33 is D; U is absent or a sequence of 1-15 residues, each independently selected from K and k; and wherein at 5 and X7 is T; or a pharmaceutically acceptable salt thereof; and a composition comprising such dual agonist or a pharmaceutically acceptable salt thereof, in admixture with a carrier and optionally further comprising excipient or vehicle, optionally wherein the carrier is a pharmaceutically acceptable carrier.  A search was conducted on the elected species; and this appears to be free of prior art.  A search was extended to the genus in claim 1; and this too appears to be free of prior art. 

Examiner's Comment
Rejoinder
8.	Claims 1, 3, 9, 12, 14, 15, 17, 18, 20, 23-26 and 42-44 are directed to allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 34, 36 and 37, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/27/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jeffrey J. Ellison on 3/30/2021.

Claim 1 has been amended as follows:

Please replace "A GLP-1/GLP-2 dual agonist represented by the formula:" recited in instant claim 1 with "A glucagon-like peptide 1 (GLP-1)/glucagon-like peptide 2 (GLP-2) dual agonist represented by the formula:"

Claims 3, 9, 12, 14, 15, 17, 18, 20, 23-26, 34, 36, 37 and 42-44 as filed in the amendment filed on 3/29/2021.

Claims 1, 3, 9, 12, 14, 15, 17, 18, 20, 23-26, 34, 36, 37 and 42-44 are allowed.


Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: 
The GLP-1/GLP-2 dual agonist recited in instant claims 1, 3, 9, 12, 14, 15, 17, 18, 20, 23-26, 34, 36, 37 and 42-44 is free of prior art.  The closest prior art is Pedersen et al (WO 2016/066818 A1, filed with IDS).  Pedersen et al teach a GLP-1/GLP-2 dual agonist of SEQ ID NO: 1, wherein the amino acid at position 29 is Thr, Ser, Lys or Arg, for example, page 5, lines 10-24.  However, there is no teaching, motivation, or other type of suggestion to modify the GLP-1/GLP-2 dual agonist in Pedersen et al and arrive at the GLP-1/GLP-2 dual agonist recited in instant claims 1, 3, 9, 12, 14, 15, 17, 18, 20, 23-26, 34, 36, 37 and 42-44.  Therefore, the GLP-1/GLP-2 dual agonist recited in instant claims 1, 3, 9, 12, 14, 15, 17, 18, 20, 23-26, 34, 36, 37 and 42-44 is both novel and unobvious over the prior arts of record.  And the claimed GLP-1/GLP-2 dual agonist is markedly different from what exists in nature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 9, 12, 14, 15, 17, 18, 20, 23-26, 34, 36, 37 and 42-44 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658